AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                                       (NOTE: Identify Changes with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ District
                                                            District     of __________
                                                                     of Nevada
                                                                            )
               UNITED STATES OF AMERICA
                                                                            )
                                                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                     DANNY RAY SALZER                                       )   Case Number: 2:18-CR-189-MMD-EJY
                                                                            )   USM Number: 54886-048
Date of Original Judgment: 10/22/2019                                       )   Sylvia Irvin
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              1, 2, 3, and 4 of the indictment
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                  Nature of Offense                                                          Offense Ended                 Count
USC §2251(a) & (e)               Sexual Exploitation of Children                                            8/31/2017                     1, 2, 3

18 USC §2252A(a)(5)(B            Possession of Child Pornography                                            8/31/2017                     4


       The defendant is sentenced as provided in pages 2 through                8         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                       G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                          10/16/2019
                                                                                Date of Imposition of Judgment


                                                                                Signature of Judge
                                                                                 MIRANDA M. DU, CHIEF U.S DISTRICT JUDGE
                                                                                Name and Title of Judge
                                                                                    January 28, 2020
                                                                                Date
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 2 — Imprisonment                                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page     2         of         8
DEFENDANT: DANNY RAY SALZER
CASE NUMBER: 2:18-CR-189-MMD-EJY

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
186 MONTHS to be served concurrently with the sentence imposed in State of Nevada case C17-328000.




✔
G       The court makes the following recommendations to the Bureau of Prisons:
        that the defendant serve his sentence at USP Tucson, AZ or FCI Terminal Island, CA.




✔
G       The defendant is remanded to the custody of the United States Marshal.

G       The defendant shall surrender to the United States Marshal for this district:
        G     at                                   G       a.m.     G    p.m.       on                                     .

        G     as notified by the United States Marshal.

G       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        G     before 2 p.m. on                                              .

        G     as notified by the United States Marshal.

        G     as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
 AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                      Sheet 3 — Supervised Release                                                        (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page 3           of         8
DEFENDANT: DANNY RAY SALZER
CASE NUMBER: 2:18-CR-189-MMD-EJY
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 Life




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.
         G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   ✔
     G   You   must  make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.   ✔
     G   You   must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   ✔
     G   You   must  comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   G   You   must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 3A — Supervised Release
                                                                                                        Judgment—Page     4      of        8
DEFENDANT: DANNY RAY SALZER
CASE NUMBER: 2:18-CR-189-MMD-EJY

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 3D — Supervised Release                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                Judgment—Page     5         of         8
DEFENDANT: DANNY RAY SALZER
CASE NUMBER: 2:18-CR-189-MMD-EJY

                                        SPECIAL CONDITIONS OF SUPERVISION
  1. You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030
  (e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted by a United
  States Probation Officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other
  occupants that the premises may be subject to searches pursuant to this condition.

  The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have
  violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must
  be conducted at a reasonable time and in a reasonable manner.

  2. You must participate in an outpatient substance abuse treatment program and follow the rules and regulations of that
  program. The probation officer will supervise your participation in the program (provider, location, modality, duration,
  intensity, etc.) based on ability to pay.

  3. You must participate in a mental health treatment program and follow the rules and regulations of that program. The
  probation officer, in consultation with the treatment provider, will supervise your participation in the program (provider,
  location, modality, duration, intensity, etc.) Based on ability to pay.

  4. You must participate in a sex offense-specific treatment program, and follow the rules and regulations of that program.
  The probation officer will supervise your participation in the program (provider, location, modality, duration, intensity, etc.).
  Based on ability to pay.

  5. Polygraph Testing – You must submit to periodic polygraph testing at the discretion of the probation officer as a means
  to ensure that you are in compliance with the requirements of your supervision or treatment program.

  6. You must not view or possess any “visual depiction,” or any photograph, film, video, picture, or computer or
  computer-generated image or picture, whether made or produced by electronic, mechanical, or other means, of “sexually
  explicit conduct” involving children, or "actual sexually explicit conduct" involving adults, that would compromise your sex
  offense-specific treatment. These restrictions do not apply to materials necessary to, and used for, any future appeals, or
  materials prepared or used for the purposes of sex-offender treatment.

  “Visual depiction” (as defined in 18 U.S.C. § 2256(5)) includes undeveloped film and videotape, data stored on computer
  disk or by electronic means which is capable of conversion into a visual image, and data which is capable of conversion
  into a visual image that has been transmitted by any means, whether or not stored in a permanent format;

  “Sexually explicit conduct” (as defined by 18 U.S.C. § 2256(2)) involving children means actual or simulated (i) sexual
  intercourse, including genital-genital, oral-genital, or oral-anal, whether between the same or opposite sex; (ii) bestiality;
  (iii) masturbation; (iv) sadistic or masochistic abuse; or (v) lascivious exhibition of the genitals or pubic area of any person.

  “Actual sexually explicit conduct” (as defined by 18 U.S.C. § 2257(h)(1)) involving adults means actual, but not simulated,
  conduct as defined in clauses (i)-(v) above.

  7. You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C. §
  1030(e)(1)) you use.

  8. You must submit your computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications or data
  storage devices or media, to a search. You must warn any other people who use these computers or devices capable of
  accessing the Internet that the devices may be subject to searches pursuant to this condition. A probation officer may
  conduct a search pursuant to this condition only when reasonable suspicion exists that there is a violation of a condition of
  supervision and that the computer or device contains evidence of this violation. Any search must be conducted at a
  reasonable time and in a reasonable manner.

  See next page for more conditions.
Case number 2:18-cr-189-MMD-EJY                                             Page 6*

Defendant: Danny Ray Salzer
                          Additional special conditions of supervision


9. To ensure compliance with the computer monitoring condition, you must allow the probation
officer to conduct periodic, unannounced searches of any computers (as defined in 18 U.S.C. §
1030(e)(1)) subject to computer monitoring. These searches shall be conducted for the purposes
of determining whether the computer contains any prohibited data prior to installation of the
monitoring software; to determine whether the monitoring software is functioning effectively
after its installation; and to determine whether there have been attempts to circumvent the
monitoring software after its installation. You must warn any other people who use these
computers that the computers may be subject to searches pursuant to this condition.

10. You must not have direct contact with any child you know or reasonably should know to be
under the age of 18, including your own children, without the permission of the probation
officer. If you do have any direct contact with any child you know or reasonably should know to
be under the age of 18, including your own children, without the permission of the probation
officer, you must report this contact to the probation officer within 24 hours. Direct contact
includes written communication, in-person communication, or physical contact. Direct contact
does not include incidental contact during ordinary daily activities in public places.

11. You must comply with the rules of supervision with regard to employment.

12. You must not go to, or remain at, any place primarily used by children under the age of 18,
unless you have the express prior permission of your Probation Officer. Examples of such
prohibited places include parks, schools, playgrounds, and childcare facilities.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties                                                        (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page    7        of          8
DEFENDANT: DANNY RAY SALZER
CASE NUMBER: 2:18-CR-189-MMD-EJY
                                              CRIMINAL MONETARY PENALTIES
        The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                     Assessment            5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS              $ 400.00              $ 23,328.00 *                    $                             $                        $


G The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
        before the United States is paid.

Name of Payee                                Total Loss***                        Restitution Ordered                        Priority or Percentage
 see attached sealed restitution                                                   $23,328.00
 list




TOTALS                               $                          0.00          $                   23,328.00


G       Restitution amount ordered pursuant to plea agreement $

G       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G       The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

        G the interest requirement is waived for         G fine         G restitution.
        G the interest requirement for the       G fine         G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments                                                          (NOTE: Identify Changes with Asterisks (*))
                                                                                                         Judgment — Page     8       of          8
DEFENDANT: DANNY RAY SALZER
CASE NUMBER: 2:18-CR-189-MMD-EJY

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                   23,728.00 *           due immediately, balance due

           G not later than                                       , or
           Gx in accordance with G C,             G D,        G   E, or   x F below; or
                                                                          G
B    G Payment to begin immediately (may be combined with                 G C,      G D, or G F below); or
C    G Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                         (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    G Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ✔ Special instructions regarding the payment of criminal monetary penalties:
     G
            Any unpaid balance shall be paid at a rate of not less than 10% of any income earned during incarceration and/or
            gross income while on supervision, subject to adjustment by the Court based upon ability to pay.*




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                                Joint and Several                 Corresponding Payee,
     (including defendant number)                          Total Amount                   Amount                           if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
G
       the item(s) listed in the order of forfeiture (attached.)


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:18-CR-189-MMD-EJY

 9                Plaintiff,                       Amended Preliminary Order of Forfeiture

10         v.

11 DANNY RAY SALZER,

12                Defendant.

13         This Court finds Danny Ray Salzer pled guilty to Counts One through Four of a
14 Four-Count Criminal Indictment charging him in Counts One, Two, and Three with sexual

15 exploitation of children in violation of 18 U.S.C. § 2251(a) and in Count Four with

16 possession of child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). Criminal

17 Indictment, ECF No. 1; Change of Plea, ECF No. 33; Plea Agreement, ECF No. 35.

18         This Court finds Danny Ray Salzer agreed to the forfeiture of the property set forth
19 in the Plea Agreement, the Bill of Particulars, and the Forfeiture Allegation of the Criminal

20 Indictment. Criminal Indictment, ECF No. 1; Bill of Particulars, ECF No. 19; Change of

21 Plea, ECF No. 33; Plea Agreement, ECF No. 35.

22         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
23 of America has shown the requisite nexus between property set forth in the Plea Agreement,

24 the Bill of Particulars, and the Forfeiture Allegation of the Criminal Indictment and the

25 offenses to which Danny Ray Salzer pled guilty.

26         The following property is (1) any visual depiction described in 18 U.S.C. §§ 2251 and
27 2252A, or any book, magazine, periodical, film, videotape, or other matter which contains

28 any such visual depiction, which was produced, transported, mailed, shipped or received in
 1   violation of 18 U.S.C. §§ 2251(a) and 2252A(a)(5)(B) and (2) any property, real or personal,

 2   used or intended to be used to commit or to promote the commission of 18 U.S.C. §§

 3   2251(a) and 2252A(a)(5)(B) or any property traceable to such property, and is subject to

 4   forfeiture pursuant to 18 U.S.C. § 2253(a)(1) and 2253(a)(3):

 5              1. Black ZTE Z667T cell phone with cracked screen SN: 9B0431512378;

 6              2. Black LG L116CB cell phone SN: 503CYEA0059444;

 7              3. Transcend 2GB Micro SD card;

 8              4. Sandisk 2GB Micro SD card;

 9              5. Sandisk 512MB Micro SD card;

10              6. Samsung 2GB Micro SD card;

11              7. Sandisk 2GB Micro SD card;

12              8. Unknown Brand 4GB Thumb Drive;

13              9. Dipstick Pro 4GB Thumb Drive;

14              10. University of Phoenix 1GB Thumb Drive;

15              11. Pink Sandisk 4GB Thumb Drive;

16              12. Black Off Brand (UNNECTO) U510 2NA DRONE X cellular phone; and

17              13. Black 4GB Micro SD card

18   (all of which constitutes property).

19          This Court finds that the United States of America may amend this order at any time

20   to add subsequently located property or substitute property to the forfeiture order pursuant

21   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

22          This Court finds the United States of America is now entitled to, and should, reduce

23   the aforementioned property to the possession of the United States of America.

24          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

25   DECREED that the United States of America should seize the aforementioned property.

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
27   rights, ownership rights, and all rights, titles, and interests of Danny Ray Salzer in the
28   ///
                                                      2
 1   aforementioned property are forfeited and are vested in the United States of America and

 2   shall be safely held by the United States of America until further order of the Court.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

 4   of America shall publish for at least thirty (30) consecutive days on the official internet

 5   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

 6   describe the forfeited property, state the time under the applicable statute when a petition

 7   contesting the forfeiture must be filed, and state the name and contact information for the

 8   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

 9   and 21 U.S.C. § 853(n)(2).

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

11   or entity who claims an interest in the aforementioned property must file a petition for a

12   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

13   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

14   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

15   right, title, or interest in the forfeited property and any additional facts supporting the

16   petitioner’s petition and the relief sought.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

18   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

19   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

20   not sent, no later than sixty (60) days after the first day of the publication on the official

21   internet government forfeiture site, www.forfeiture.gov.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

23   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

24   Attorney’s Office at the following address at the time of filing:

25                  Daniel D. Hollingsworth
                    Assistant United States Attorney
26                  James A. Blum
                    Assistant United States Attorney
27                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
28
                                                      3
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

 2   described herein need not be published in the event a Declaration of Forfeiture is issued by

 3   the appropriate agency following publication of notice of seizure and intent to

 4   administratively forfeit the above-described property.

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 6   copies of this Order to all counsel of record.

 7                 October 15
            DATED _______________________, 2019.

 8

 9

10                                               HONORABLE MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   October 15, 2019.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
SEALED
Restitution
list
